DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Li (U.S. Pub. No. 2020/0193899) teaches a stretch display screen and display wherein the display has a pixel compensation region and a sub-display region and the sum of a light emitting area of the two are compared, wherein the ration between the two is greater than 0 and less than or equal to 0.5. This is mentioned in paragraph [0010] of Li, however, current application does not mention a comparison between them in the claim and mentions a ration of a sum of areas of the elementary emitting zones of the second group and of a sum of area of the elementary emitting zones of the first group is less than 0.05. Paragraph [0044] of the current application mentions the area of the first elementary emitting zone 11 is greater than the area of the second elementary emitting zone 12 and preferably at least five times and more preferably ten times greater. Therefore, the ratio the sum of  first and second 
The prior art reference of Moon (U.S. Patent No. 7,580,097) teaches a liquid crystal display and pixels that are divided into a plurality of sections having a color zone and a white zone. Wherein the white zone is overlapping in the color zone. Although there is a ratio difference between the color zone and white zone, but Moon does not teach the ratio of the sum of the color zone and the white zone being greater or smaller than a certain value. Also Moon like Li does not teach the maximum brightness difference between the zones. 
The prior art reference of Hsin (U.S. Pub. No. 2017/0148366) teaches a display substrate wherein the pixel is divided into color sub-pixels and white sub-pixels, but Hsin does not mention the difference between the sizes of the two divided areas and does not mention the difference between the maximum brightness of these two divided areas. 
Therefore the above mentioned prior arts do not teach at least the two features of the first and second emitting zones. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsueda (U.S. Patent No. 9,858,847) teaches a pixel array having different size sub-pixels.
Brown Elliott (U.S. Pub. No. 2005/0225574) teaches a display having a plurality of pixels having different size sub-pixels.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691